ICJ_158_NuclearDisarmament_MHL_IND_2016-10-05_JUD_01_PO_07_EN.txt. 441




                  DECLARATION OF JUDGE XUE



   1. I have voted in favour of the Judgment because I agree with the
decision of the Court to dismiss the case for lack of jurisdiction. Notwith-
standing my vote, I wish to make two points on the Judgment.
   2. My ﬁrst point relates to the approach taken by the Court. In the
Judgment, the Court ﬁnds that the evidence submitted to it fails to dem-
onstrate that there existed between the Parties a dispute concerning the
subject of the Application at the time the Marshall Islands instituted pro-
ceedings in the Court. Consequently, the condition for the Court’s juris-
diction is not met. The Court reaches this conclusion primarily on the
ground that, in all the circumstances, the Marshall Islands never oﬀered
any particulars to India, either in words or by conduct, which could have
made India aware that the Marshall Islands held a legal claim against
it for breach of its international obligation to negotiate on nuclear disar-
mament.

   3. According to the jurisprudence of the Court, a dispute must in prin-
ciple exist on the date at which the application is ﬁled in the Court
(Alleged Violations of Sovereign Rights and Maritime Spaces in the Carib-
bean Sea (Nicaragua v. Colombia), Preliminary Objections, Judgment,
I.C.J. Reports 2016 (I), p. 27, para. 52 ; Application of the International
Convention on the Elimination of All Forms of Racial Discrimination
(Georgia v. Russian Federation), Preliminary Objections, Judgment,
I.C.J. Reports 2011 (I), p. 85, para. 30 ; Questions of Interpretation and
Application of the 1971 Montreal Convention arising from the Aerial Inci-
dent at Lockerbie (Libyan Arab Jamahiriya v. United Kingdom), Prelimi-
nary Objections, Judgment, I.C.J. Reports 1998, pp. 25-26, paras. 43-45 ;
Questions of Interpretation and Application of the 1971 Montreal Conven-
tion arising from the Aerial Incident at Lockerbie (Libyan Arab Jama-
hiriya v. United States of America), Preliminary Objections, Judgment,
I.C.J. Reports 1998, pp. 130-131, paras. 42-44). It is for the Court to
determine the matter objectively on the basis of the positions and conduct
of the parties (Alleged Violations of Sovereign Rights and Maritime Spaces
in the Caribbean Sea (Nicaragua v. Colombia), Preliminary Objections,
Judgment, I.C.J. Reports 2016 (I), pp. 26-27, para. 50 ; Questions relating
to the Obligation to Prosecute or Extradite (Belgium v. Senegal), Judg-
ment, I.C.J. Reports 2012 (II), p. 442, para. 46 ; Application of the Inter-
national Convention on the Elimination of All Forms of Racial
Discrimination (Georgia v. Russian Federation), Preliminary Objections,
Judgment, I.C.J. Reports 2011 (I), p. 84, para. 30 ; Nuclear Tests (Austra-
lia v. France), Judgment, I.C.J. Reports 1974, p. 271, para. 55 ; Nuclear

190

442           nuclear arms and disarmament (decl. xue)

Tests (New Zealand v. France), Judgment, I.C.J. Reports 1974, p. 476,
para. 58 ; Interpretation of Peace Treaties with Bulgaria, Hungary and
Romania, First Phase, Advisory Opinion, I.C.J. Reports 1950, p. 74). When
the title of jurisdiction is the parties’ declarations accepting compulsory
jurisdiction of the Court under Article 36, paragraph 2, of the Statute,
prior notice or a formal diplomatic Note setting out one party’s com-
plaint against the other is not taken as a requisite condition. The determi-
nation of the existence of a dispute is a matter of substance, not of form
(Alleged Violations of Sovereign Rights and Maritime Spaces in the Carib-
bean Sea (Nicaragua v. Colombia), Preliminary Objections, Judgment,
I.C.J. Reports 2016 (I), pp. 26-27, para. 50 ; Application of the Interna-
tional Convention on the Elimination of All Forms of Racial Discrimination
(Georgia v. Russian Federation), Preliminary Objections, Judgment,
I.C.J. Reports 2011 (I), p. 84, para. 30). What the Court shall look at and
determine is whether there was an opposition of views between the parties
with regard to the legal issues in question.

   4. In the present case, the Court duly follows that jurisprudence. As
the Court does not deal with the other objections raised by the Respon-
dent, but solely relies on this ﬁnding to dismiss the case, it is not unpre-
dicted that questions arise as to the propriety of this formal and restrictive
approach. Given its past practice of judicial ﬂexibility in handling proce-
dural defects (see Application of the Convention on the Prevention and
Punishment of the Crime of Genocide (Croatia v. Serbia), Preliminary
Objections, Judgment, I.C.J. Reports 2008, p. 438, para. 81 ; Military and
Paramilitary Activities in and against Nicaragua (Nicaragua v. United
States of America), Jurisdiction and Admissibility, Judgment, I.C.J. Reports
1984, pp. 428-429, para. 83 ; Northern Cameroons (Cameroon v. United
Kingdom), Preliminary Objections, Judgment, I.C.J. Reports 1963, p. 28 ;
Certain German Interests in Polish Upper Silesia, Jurisdiction, Judgment
No. 6, 1925, P.C.I.J., Series A, No. 6, p. 14 ; Mavrommatis Palestine Con-
cessions, Judgment No. 2, 1924, P.C.I.J., Series A, No. 2, p. 34), it may be
arguable that the non-existence of a dispute between the Parties at the
time of the ﬁling of the Application could by itself constitute a solid
ground for the Court to reject the case ; the Marshall Islands might read-
ily come back and ﬁle a new case to the same eﬀect, as by now the dispute
is indeed crystallized. For judicial economy, realism and ﬂexibility seem
called for under the present circumstances.


   5. The reason for my support of the Court’s decision is threefold. First
of all, in my opinion, there must be a minimum requirement for the
Applicant to demonstrate to the Court that there existed a dispute
between the Parties before the case is instituted. The evidence submitted
by the Marshall Islands regarding the existence of a dispute between the
Parties is noticeably insuﬃcient. Apart from its two statements made at
international conferences, calling on the nuclear-weapon States to com-

191

443          nuclear arms and disarmament (decl. xue)

mence immediately negotiations on nuclear disarmament, which would
normally be taken as political statements by other States, the Marshall
Islands presents no evidence indicating bilateral contacts of any kind on
the matter between the Parties before the Court is seised. The Marshall
Islands heavily relies on the positions expressed by the Parties during the
current proceedings to demonstrate that one Party’s claim was positively
opposed by the other. As is pointed out by the Court, should that argu-
ment be accepted, it would virtually render the condition of the existence
of a dispute without any meaning and value. More fundamentally, in my
opinion, it would undermine the conﬁdence of States in accepting the
compulsory jurisdiction of the Court.

   6. Secondly, even though prior notice and diplomatic exchanges are
not required as a condition for the existence of a dispute, “surprise” liti-
gation should nevertheless be discouraged. Any peaceful means of settle-
ment, including judicial recourse, is aimed at the resolution of the dispute.
Whenever the circumstances permit, a clear demonstration of a legal
claim to the responsible party would facilitate the process of negotiation
and settlement. The Marshall Islands, being a victim of nuclear weapons
development, has every reason to criticize the nuclear-weapon States for
failing to make joint eﬀorts in pursuing negotiations on the cessation of
nuclear arms race and nuclear disarmament. That legitimacy, neverthe-
less, does not override the legal conditions for the exercise of the Court’s
jurisdiction.

   7. Although the meaning of a dispute has never formally been deﬁned
and the test for the determination of its existence is usually low, the State
against whom proceedings are instituted should at least be aware before-
hand that it had had a legal dispute with another State who may submit
the dispute to the compulsory jurisdiction of the Court for settlement.
The Court may take into account the post-application conduct of the par-
ties as supplementary evidence to satisfy itself for the purpose of jurisdic-
tion and admissibility, but judicial ﬂexibility has to be exercised within a
reasonable limit.

   8. Thirdly, the Court’s jurisdiction is built on mutuality and reciproc-
ity. The present case, in my opinion, is diﬀerent in character from the
previous cases where the Court took a ﬂexible approach in dealing with
some procedural defects. The Marshall Islands’ statements at interna-
tional conferences are of themselves insuﬃcient to demonstrate that there
existed a legal dispute in its bilateral relations with each nuclear-weapon
State ; indeed, the Marshall Islands could not have meant that this was a
bilateral issue. The Marshall Islands did not institute the proceedings
merely for the protection of its own interest, albeit a victim of nuclear
weapons. Rather the case serves more the interest of the international
community. Although the Court recognized obligations erga omnes in
international law in the Barcelona Traction case (Barcelona Traction,

192

444           nuclear arms and disarmament (decl. xue)

Light and Power Company, Limited (New Application: 1962) (Belgium v.
Spain), Second Phase, Judgment, I.C.J. Reports 1970, p. 32, para. 33), it
did not address the question of standing, locus standi, an issue that is yet
to be developed in international law.


   9. That brings me to the second point I wish to make on the Judgment.
I regret very much that the Court does not proceed further to deal with
some other objections raised by the Respondent. In its pleadings, India
argues, inter alia, that on the basis of the Monetary Gold rule, the alleged
dispute cannot be decided by the Court in the absence of the other States
possessing nuclear weapons against which the Marshall Islands has seised
the Court, as the Court lacks jurisdiction in six of these cases. In its view,
the Court lacks jurisdiction in the present case, because any decision of
the Court would imply “‘an evaluation of the lawfulness of the conduct’
of other States which are not party to the case” (CR 2016/4, p. 44,
para. 17). Moreover, it maintains that the alleged obligation to negotiate
requires the participation of all nuclear-weapon States — and others.
A decision binding the Marshall Islands and India therefore could not
have the desired eﬀect.

   10. These objections, in my opinion, deserve an immediate consider-
ation of the Court at the preliminary stage, as the answer to them would
have a direct eﬀect on the jurisdiction of the Court and the admissibility
of the Application. Had it done so, the Court would be in a better posi-
tion to demonstrate that, so far as the questions of jurisdiction and admis-
sibility are concerned, the Marshall Islands’ Application is not merely
defective in one procedural form.
   11. In its Advisory Opinion on the Legality of the Threat or Use of
Nuclear Weapons, having examined the current state of aﬀairs with
nuclear weapons in international law, the Court states that to achieve the
long-promised goal of complete nuclear disarmament, all States parties to
the Treaty on the Non-Proliferation of Nuclear Weapons (the “NPT”)
bear an obligation to negotiate in good faith a nuclear disarmament. It
underscores that, “[i]ndeed, any realistic search for general and complete
disarmament, especially nuclear disarmament, necessitates the co-opera-
tion of all States” (Legality of the Threat or Use of Nuclear Weapons,
Advisory Opinion, I.C.J. Reports 1996 (I), p. 264, para. 100 ; emphasis
added).
   12. It further refers to the Security Council’s resolution 984 (1995)
dated 11 April 1995, where the Council reaﬃrmed “the need for all States
parties to the Treaty on the Non-Proliferation of Nuclear Weapons to
comply fully with all their obligations” and urged

      “all States, as provided for in Article VI of the Treaty on the Non-
      Proliferation of Nuclear Weapons, to pursue negotiations in good

193

445           nuclear arms and disarmament (decl. xue)

      faith on eﬀective measures relating to nuclear disarmament and
      on a treaty on general and complete disarmament under strict and
      eﬀective international control which remains a universal goal” (I.C.J.
      Reports 1996 (I), p. 265, para. 103 ; emphasis added).

  13. In its Opinion, the Court particularly highlights that the obligation
under Article VI of the NPT is a twofold obligation. It states :

        “The legal import of that obligation goes beyond that of a mere
      obligation of conduct ; the obligation involved here is an obligation
      to achieve a precise result — nuclear disarmament in all its aspects —
      by adopting a particular course of conduct, namely, the pursuit of
      negotiations on the matter in good faith.” (Ibid., p. 264, para. 99.)

   14. It has been 20 years since the Court pronounced this solemn
statement. To achieve that ambition, as the Court said, it is necessary to
have the co-operation of all States. Clearly, there has been a collective
failure to deliver, but the issue for the present case is whether such a fail-
ure can be turned into a series of bilateral disputes, and addressed
separately.
   15. There could be little doubt that some nuclear-weapon States, on
the one hand, and non-nuclear-weapon States, on the other, take oppo-
site views on the cessation of nuclear arms race and the negotiation pro-
cess on nuclear disarmament. However, can such disagreement be
characterized as a dispute that falls within the meaning of Articles 36 and
38 of the Statute ? In other words, is a dispute as such, assuming existent
at the time of the ﬁling of the Application or crystallized subsequently,
justiciable for the Court to settle through contentious proceedings ?
Apparently, the question before the Court is not a procedural defect that
may be amended subsequently in the course of the proceedings, as was
the situation in the previous cases. I am afraid that the Court emphasizes
a bit too much the way in which a dispute may be materialized, but does
not give suﬃcient consideration to the nature of the dispute that the Mar-
shall Islands alleges to have existed between India and itself.

                                                  (Signed) Xue Hanqin.




194

